Donald S. Taylor, J.
The petitioner, a write-in candidate for the office of member of the Democratic State committee of the State of New York at the primary election held on August 12, 1958, in a proceeding instituted pursuant to section 330 of the Election Law seeks a determination that she was elected to such party position as the female representative of the Assembly District in which she resides and a correction of the certification of the respondent Board of Elections accordingly. It appears without dispute that at the primary election the respondents Washington and Sakofsky received respectively 427 votes and 423 votes and that the petitioner received 3 votes.
The rules of the Democratic State committee contain mandatory requirements that membership on the State committee in each Assembly District shall consist of two persons “ one of whom shall be a male, and the other of whom shall be a female.” (Rules and Regulations of Democratic Party of the State of New York, art. 1, § 2, subd. 1; N. Y. Const., art. XIII, § 1; Election Law, § 11.) The respondent Washington received the larger number of votes at the primary election for the party position open for a man and the petitioner received the only votes for such open for a woman. Hence, they were elected thereto and should be certified by the respondent board accordingly. The application is to this extent granted. (Matter of Ferraro v. Power, 1 N Y 2d 910.)
Submit order.